UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1509


SHOMARI E. NORMAN,

                     Plaintiff - Appellant,

              v.

EVONNE S. HOPKINS, Attorney; JUDGE LORI CHRISTIAN; MARC
ANTHONY, Attorney; NC CHILD SUPPORT AGENCY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00343-D)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shomari E. Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shomari E. Norman seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing Norman’s claim against one of the Defendants,

Lori Christian, as barred by judicial immunity. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Norman seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2